Citation Nr: 0212425	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1. Entitlement to service connection for upper 
gastrointestinal bleed with Mallory Weiss syndrome, 
including claimed as due to an undiagnosed illness.

2. Entitlement to service connection for a back condition, 
including claimed as due to an undiagnosed illness.

3. Entitlement to service connection for a liver disorder, 
asserted as an abnormal liver test, including claimed as 
due to an undiagnosed illness.

4. Entitlement to service connection for a respiratory 
condition, including claimed as due to an undiagnosed 
illness.

5. Entitlement to service connection for a compromised immune 
system, including claimed as due to an undiagnosed 
illness.

6. Entitlement to service connection for tremors, including 
claimed as due to an undiagnosed illness.

7. Entitlement to service connection for shaking due to 
chills, including claimed as due to an undiagnosed 
illness.

(The veteran's claims of service connection for duodenitis, 
hiatal hernia, and a skin condition, as well as his 
disagreement regarding the propriety of the M&ROC's 
assignment of an initial 40 percent evaluation for his 
service-connected chronic fatigue syndrome since June 22, 
1994, insofar as it includes a six-month period in 1996, will 
be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1977 and from February to July 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War from April to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Togus, Maine.  In these rating actions, the M&ROC 
denied service connection for fibromyalgia/chronic fatigue 
syndrome/multiple chemical sensitivities (chronic fatigue 
syndrome); musculoskeletal pain of the wrists, shoulders, 
hips, neck and knees; upper gastrointestinal bleed with 
Mallory Weiss syndrome; duodenitis; hiatal hernia; a liver 
disorder, which the veteran claimed as an abnormal liver 
test; muscle weakness; weight loss; headaches; night sweats; 
burning eyes; depression; memory loss; a skin condition; a 
respiratory condition; sleep problems; a back condition; a 
compromised immune system; tremors; shaking due to chills; 
and difficulty walking.  The veteran asserted service 
connection for each of the disabilities on the basis that 
they were due to an undiagnosed illness.  In addition, the 
M&ROC denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  The veteran perfected timely appeals of 
these determinations to the Board.

When this matter was previously before the Board in January 
2001, the Board observed that the veteran had also perfected 
appeals of the M&ROC's denials of his claims of entitlement 
to service connection for numerous lower gastrointestinal 
disorders and/or symptoms, i.e., bowel disease, diarrhea, 
colitis, rectal bleeding and abdominal pain.  In a May 2000 
rating action, however, the M&ROC granted service connection 
for diverticulosis, effective June 22, 1994.  In doing so, 
the M&ROC explained that that determination constituted a 
grant of service connection for the veteran's lower 
gastrointestinal problems.  As such, because the benefit 
sought on appeal was granted, i.e., entitlement to service 
connection, and the veteran has not initiated an appeal 
regarding either the effective date of the award of service 
connection or evaluation assigned, no claim with respect to a 
lower gastrointestinal disability is before the Board.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In the January 2001 decision, the Board granted service 
connection for chronic fatigue syndrome; musculoskeletal pain 
of the wrists, shoulders, hips, neck and knees; muscle 
weakness; headaches; night sweats; burning eyes; depression; 
memory loss; and sleep problems.  Thereafter, in a January 
2001 rating action, the M&ROC implemented the Board's 
decision, assigning a 40 percent rating for the veteran's 
chronic fatigue syndrome, effective June 22, 1994.  In doing 
so, the evaluation encompassed the Board's grant of 
musculoskeletal pain of the wrists, shoulders, hips, neck and 
knees; muscle weakness; difficulty walking; headaches; night 
sweats; burning eyes; memory loss; and sleep problems.  The 
M&ROC further implemented the Board's decision by assigning a 
70 percent rating for his depression, effective January 30, 
1998.  In addition, based on subsequently obtained evidence, 
the M&ROC granted the veteran's claim seeking a TDIU, 
effective January 30, 1998.  As such, these issues are no 
longer before the Board.

In the January 2001 decision, the Board also remanded the 
veteran's remaining service connection claims for further 
development and adjudication.  In April 2002, the M&ROC 
confirmed and continued denials of service connection for 
upper gastrointestinal bleed with Mallory-Weiss syndrome, 
hiatal hernia, duodenitis, and for degenerative joint disease 
of the lumbar spine with exaggerated lordosis and history of 
herniated nucleus pulposus at L5-L6, which the M&ROC noted 
had been claimed as a back condition.  Because no 
adjudicative action was taken with respect to the remaining 
claims that the veteran had perfected for appeal, they have 
been returned to the Board for further consideration.

Further, in December 2000, the Board granted the veteran's 
motion to have his case advanced on the Board's docket.  In 
addition, the Board observes that, in several statements, the 
veteran requested that he be afforded the opportunity to 
testify, via video-conference, at a hearing held before a 
Member of the Board.  In a signed, December 2000 statement, 
however, the veteran indicated that he did not wish to 
testify at a hearing.  Accordingly, the Board finds that the 
veteran's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704(e) (2001).

The Board is undertaking additional development with respect 
to the veteran's claims of service connection for duodenitis, 
hiatal hernia, as well as a skin disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing these issues.  The Board is also 
deferring further action on the veteran's timely challenge to 
the propriety of the M&ROC's assignment of an initial 40 
percent evaluation for his service-connected chronic fatigue 
syndrome claim since June 22, 1994, insofar as it includes a 
six-month period in 1996.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  There is no medical evidence showing that veteran has an 
upper gastrointestinal bleed with Mallory Weiss syndrome, or 
a related undiagnosed illness.

3.  The evidence shows that the veteran's back disability is 
not an undiagnosed illness and is not related to disease or 
injury in service or to a service-connected condition.

4.  The veteran has chronic hepatitis that is the result of 
service.

5.  The evidence shows that the veteran's respiratory 
disability is not an undiagnosed illness and is not related 
to disease or injury in service or to a service-connected 
condition.

6.  The veteran has a compromised immune system that is the 
result of service.

7.  The veteran has tremors that are the result of service.

8.  The veteran has shaking due to chills that is the result 
of service.



CONCLUSIONS OF LAW

1.  An upper gastrointestinal bleed with Mallory Weiss 
syndrome was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2001).

2.  Back disability was not incurred in or aggravated by 
active service, nor is it due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.317 (2001).

3.  The criteria for establishing service connection for 
chronic hepatitis have been met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(d), 3.317 
(2002).

4.  Respiratory disability was not incurred in or aggravated 
by active service, nor is it due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.317 (2001).

5.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for establishing service connection for a 
compromised immune system have been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310, 3.317 (2001).

6.  The criteria for establishing service connection for 
tremors have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 
(2001).

7.  The criteria for establishing service connection for 
shaking due to chills have been met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.317 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims of service connection for upper 
gastrointestinal bleed with Mallory Weiss syndrome, liver and 
back disorders, a compromised immune system, tremors and 
shaking due to chills, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent and etiology of each of these 
conditions, to include whether any of the disorders are due 
to undiagnosed illness or to a service-connected disability.  
He and his representative have been provided with a statement 
of the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In a 
the January 2001 remand and the M&ROC's February 2001 
letters, VA has notified the veteran of the evidence needed 
to substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  These communications gave 
the veteran notice of what evidence he needed to submit and 
what evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Indeed, in response to the M&ROC's 
letters, in a February 2001 statement, the veteran 
acknowledged that all evidence from the Social Security 
Administration (SSA) had been associated with the claims 
folder.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of these claims at this 
time without another remand of the case to the M&ROC for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument as that was already accomplished in 
January 2001.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the extensive record on appeal, and especially 
that generated in response to the Board's January 2001 remand 
instructions, demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Background

As a preliminary matter, the Board notes that, during the 
prosecution of these claims, the veteran was afforded 
numerous VA examinations.  In addition, he has submitted 
voluminous private medical statements, records and reports; 
lay statements of family, friends and service colleagues; and 
statements and written argument prepared by him and his 
accredited representative.  Although the Board has carefully 
reviewed each of the items discussed above, because it is 
clear that the veteran suffers from many of these symptoms 
and conditions, it will discuss only that evidence that 
relates to whether he has that condition, and, if so, whether 
the condition is related to disease or injury that took place 
during either the veteran's military service, to include due 
to undiagnosed illness, or to a service-connected disability.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service medical records from the veteran's initial period 
of active duty show that he was seen on several occasions for 
skin, respiratory and back problems.  Further, the veteran's 
Report of Medical History at service separation, dated in 
June 1977, reflects that he complained of having skin 
diseases, as well as hay fever and sinusitis; however, he 
denied suffering from recurrent back pain, lameness, or a 
bone, joint or other related deformity.  

In filing claims for service connection for each of the 
conditions identified on the title page, however, the veteran 
specifically contended that service connection was warranted 
because the conditions were related to his latter period of 
active duty during the Persian Gulf War.  In this regard, the 
veteran's DD Form 214 for his latter period of service 
reflects that his military occupational specialty (MOS) was 
aircraft powerplant repairer.

A review of the post-service medical evidence discloses that, 
in February 1994, the veteran underwent a VA Gulf War 
Registry examination.  During the evaluation, the veteran 
reported suffering from chemical sensitivity, abdominal pain, 
as well as liver and stomach problems.  Liver function tests 
were within normal limits and the examiner diagnosed the 
veteran as having multiple chemical sensitivities and chronic 
hepatitis.

Thereafter, in June 1994, the veteran filed his initial 
claims of service connection for conditions that he alleged 
were due to undiagnosed illnesses related to his service in 
the Gulf.  In an effort to assist the veteran in the 
development of these claims, in September 1994 he was 
afforded a VA general medical examination.  During the 
evaluation, the veteran reported that he had a history of 
hepatitis that was discovered in early December 1991.  In 
addition, he stated that he was being followed for this 
condition on a monthly basis by a private examiner.  The 
veteran also complained that, since 1991, he had suffered 
from numerous gastrointestinal problems, including hiatal 
hernia.  The examination revealed no respiratory condition or 
hernia.  The relevant diagnoses were history of hepatitis, 
exact nature unknown; and "? Gulf War Syndrome suspected."

In addition, in records dated from July to August 1994, Dr. 
Eufronio G. Madezaro, one of the veteran's private treating 
physicians, indicated that the veteran was seen for 
complaints of "a multitude of symptoms."  In this regard, 
the veteran complained of suffering from hepatitis, episodes 
of fever, shaking, chills and upper respiratory symptoms.  He 
reported that he began experiencing these symptoms shortly 
after returning from the Gulf.  In this regard, he indicated 
that he served there for approximately sixty days and that, 
during that time, he was exposed to plastic fumes, oil fires 
and insects; he also indicated that he received vaccines.  
The examination was negative for any scalp, mouth, throat, 
neck, or chest pathology; however, Dr. Maderazo noted that 
the veteran had warts on his back, a few folliculitis, and a 
minor, slightly discolored grayish lesion.  The diagnosis was 
chronic fatigue syndrome.  In addition, an August entry 
reflects that Dr. Maderazo noted that medications prescribed 
by another of the veteran's private treating physicians, Dr. 
Cornelio R. Hong, had relieved some of the veteran's 
problems; this record reflects that he was diagnosed as 
having chronic fatigue syndrome and "hepatitis/drug-
induced."

Clinical records of Dr. Hong's treatment, dated from October 
1992 to December 1994, indicate that the veteran was seen for 
complaints including shortness of breath; respiratory 
irritability and sensitivity, especially to chemicals; and 
hepatitis.  In light of abnormal liver function studies, he 
diagnosed the veteran as having hepatitis.  The entries 
indicate that the veteran's liver function tests were 
subsequently normal, although Dr. Hong reported that the 
veteran's symptoms remained essentially unchanged.  The other 
pertinent diagnoses were sinusitis; and Gulf War Syndrome.  
In addition, in a November 1995 statement, Dr. Hong indicated 
the he was treating the veteran "for symptoms compatible 
with the Gulf War Syndrome."

VA outpatient treatment records, dated from September 1994 to 
February 1995, show that the veteran was seen for skin 
problems.  The entries also reflect that liver function tests 
were not within normal limits and that a liver biopsy was 
recommended.  In addition, an examiner indicated that the 
etiology of the findings of the abnormal liver function 
studies was unclear.  The assessments of the examiners were 
possible Gulf War Syndrome and fibromyalgia.  Further, in a 
February 1995 entry, a physician indicated that his 
impression was still not clear.

In a February 1996 report, another of the veteran's private 
physicians, Dr. Francis J. Mirecki, indicated that the 
veteran reported being in good health prior to his Gulf 
service and that, since that time, he had suffered from 
numerous problems.  In addition, Dr. Mirecki noted that 
diagnostic studies disclosed liver abnormalities.  

In May 1996, the veteran was afforded a VA general medical 
examination.  The examiner indicated that laboratory results 
had persistently shown a mild increase in transaminases of 
unclear etiology.  She recommended that the veteran have a 
liver biopsy to rule in or exclude a diagnosis of biliary 
cirrhosis or other pathology.  The examination revealed the 
presence of a macular papula rash on the veteran's chest, 
which he indicated was chronic and recurrent.  The pertinent 
diagnoses were chronic fatigue syndrome of unknown etiology, 
with essentially elevated transaminases without a history of 
substance abuse, alcohol or medical usage; and Mallory-Weiss 
tear, inactive.  Finally, in a May 1996 addendum, the 
examiner reported that the veteran was planning to have a 
liver biopsy conducted by his private physician.

In August 1996, a VA physician conducted a comprehensive 
review of the veteran's medical records in light of his 
contention that he suffered from Gulf War Syndrome.  In this 
regard, the physician stated that, although Persian Gulf War 
syndrome was used as a term to represent a cluster of varied 
symptoms, there was no medical consensus that such a syndrome 
existed.  He further stated that there were no known cause or 
causes of the pathology.

The examiner noted that a review of the records revealed that 
the veteran had had a Persian Gulf War protocol examination 
in February 1994, during which time he reported having a 
sensitivity to chemicals and was diagnosed as having multiple 
chemical sensitivities.  He added that that entity is 
described as an acquired disorder characterized by recurrent 
symptoms referable to multiple organs systems that occurs in 
response to demonstrable exposures to many chemically 
unrelated compounds at doses far below those established in 
the general population to cause harmful effects.  In 
addition, the physician was unclear as to the meaning of the 
"contradictory" results of several liver function tests.  
In doing so, he indicated that there was no evidence that the 
veteran had infectious hepatitis in light of the negative 
findings of the hepatitis A, hepatitis B and hepatitis C 
tests.

The examiner also observed that the March 1993 records show 
that the veteran was diagnosed as having a Mallory-Weiss tear 
and that inflammation of the duodenum and a hiatal hernia 
were also noted.  He indicated, however, that these disorders 
were not "environmentally-related."  Further, without 
discussing its findings, he described the report of May 1996 
VA examination report as "an excellent review and 
examination of the veteran."  In addition, the physician 
observed that a May 1996 liver biopsy revealed "no 
abnormality of significance."  The examiner stated, "In 
conclusion, no etiology for [the veteran's] symptoms has been 
found."  The pertinent diagnoses were liver enzyme 
abnormalities, the cause of which was termed "no etiology 
found;" liver biopsy, negative; upper gastrointestinal 
bleeding as a result of severe vomiting associated with 
gastrointestinal virus; and duodenitis, either viral or 
NSAID-induced.  Subsequent to offering these diagnoses, the 
physician recommended that the veteran be afforded a period 
of observation and evaluation at a Persian Gulf War 
diagnostic center and that any follow-up examinations deemed 
necessary be conducted, including a neuropsychiatric 
evaluation.  Finally, in a September 1996 addendum to this 
report, another VA physician indicated that the pathology 
department at the West Haven, Connecticut VA Medical Center 
indicated that a sample liver biopsy was too small for 
examination.

In addition, in several reports, Dr. Edward B. Kitfield III, 
another of the veteran's private physicians, indicated that 
he had been treating the veteran since early 1997.  An August 
1997 clinical entry states that the veteran had back pain and 
that laboratory data revealed that the veteran had elevated 
liver enzymes.  Dr. Kitfield diagnosed the veteran as having 
chronic disc disease at L4-L5 as well as definite evidence of 
chronic immune deficiencies with a low-grade hepatitis.  

Further, an October 1997 treatment note reflects that Dr. 
Kitfield reported that the veteran had "been struggling now 
for almost a year with his back pain" and indicated that the 
veteran "wondered" whether it was due to a work-related 
injury.  A February 1998 report reflects that he diagnosed 
the veteran as having multiple chemical sensitivities 
secondary to hepatic dysfunction, and in April 1998, Dr. 
Kitfield stated that the veteran suffered from multiple 
chemical sensitivities and a low-grade hepatitis.  In a June 
1998 report, Dr. Kitfield reported that the veteran's 
physical decline was apparently related to his exposure to 
multiple chemicals during the Persian Gulf War; he diagnosed 
him as suffering from a progressive disease of unknown 
etiology that was characterized by chronic fatigue syndrome, 
Gulf War Syndrome, chronic hepatitis and mild hypothyroidism.  
Thereafter, in a March 1999 statement, Dr. Kitfield indicated 
that the veteran's symptoms were consistent and followed a 
pattern that was not clearly characterized by "one simple 
diagnosis."  He added that he had consulted with multiple 
physicians and had yet to come up with a satisfactory 
explanation for those symptoms.  Dr. Kitfield further stated 
that there was no question in his mind that the veteran 
suffered from a syndrome of unclear etiology that had yet to 
be characterized and diagnosed specifically.

At Dr. Kitfield's request, in October 1997, the veteran was 
afforded a neurological consultation by Dr. Thomas F. 
Mehalic.  The veteran reported a history and symptomatology 
consistent with that noted above.  The examiner diagnosed the 
veteran as having herniated nucleus pulposus L5-6; he noted 
that the veteran had six lumbar vertebrae.  In addition, Dr. 
Mehalic's treatment notes, dated from September 1997 to April 
1998, reflect that the veteran was seen on numerous occasions 
and was diagnosed as having chronic fatigue syndrome/chronic 
pain; Gulf War Syndrome; chronic back pain; fibromyalgia; and 
multiple chemical sensitivities.  In addition, he also 
reported that the veteran "definitely" had evidence of 
chronic immune deficiencies with a low-grade hepatitis and 
what appeared to be mild central hypothyroidism.

In June 1998, also at Dr. Kitfield's request, the veteran was 
evaluated by Dr. Stephan Bamberger, who noted the veteran's 
history of having served in the Gulf, as well as his symptoms 
of shortness of breath and low back pain.  Subsequent to his 
examination, Dr. Bamberger diagnosed the veteran as having 
herniated nucleus pulposus at L5-6 and chronic pain syndrome.

In October 1998, the veteran was afforded a VA general 
medical examination.  At the outset of his report, the 
examiner noted that the evaluation was being conducted due to 
the veteran's claim of suffering from Gulf War Syndrome.  The 
examiner indicated that he had reviewed the veteran's 
pertinent medical records.  Subsequent to discussing his 
review of those records, including the results of various 
diagnostic studies, as well as following his report of 
numerous clinical findings, the examiner diagnosed the 
veteran as having chronic recurrent lumbosacral strain with 
discogenic disease.

In December 1998, Dr. Alroy A. Choy also examined the veteran 
at Dr. Kitfield's request.  Dr. Choy indicated that the 
veteran's elevated aminotransferases reflected an ongoing 
hepatitis.  In offering this assessment, he stated that 
although liver function tests conducted two years earlier 
were normal, that was not unusual.  Dr. Choy also reported 
that a liver biopsy that was conducted that showed no fatty 
infiltration or fibrosis and was normal.  In addition, he 
stated that the veteran did not use alcohol and that he had 
ruled out both viral hepatitis and alcoholic liver disease.  
Dr. Choy opined that the most likely etiology of the 
veteran's abnormal liver studies was pharmaceutical or 
chemical related.  In this regard, he indicated that there 
was a high probability that the veteran's liver was affected 
by exposure to toxins or chemicals of an unknown type while 
serving in the Gulf.

In a March 1999 report, Dr. Dennis P. White indicated that 
the veteran was initially seen in his office for complaints 
of, among other things, right low back pain.  In doing so, 
Dr. White stated that the veteran's lumbar spine pain had 
begun two months earlier.  That physician diagnosed the 
veteran as having L4-L5 bulge and L5-S1 disc protrusion.  Dr. 
White also noted that the veteran had "significantly 
abnormal liver function tests" over the previous few years 
that began after his exposure to toxic environmental hazards 
during the Gulf War.  The examiner added that the veteran's 
symptomatology and objective hematological findings that was 
"eerily similar" to thousands of other Gulf War veterans.

In a separate March 1999 report, Dr. Kimberly A. Slade, the 
veteran's private chiropractor, indicated that she had 
treated the veteran since July 1997 for, among other 
conditions, low back pain.  She also reported that the 
veteran had significantly abnormal liver function tests 
during the past two years.  In addition, Dr. Slade opined 
that the veteran's symptoms were correlated with objective 
hematological findings and were similar to those reported by 
other veterans who served in the Gulf.  She diagnosed the 
veteran as having abnormal liver function secondary to toxic 
chemical exposure, neuropathic spondylosis and degenerative 
disc disease of the lumbar spine.

In June 1999, the M&ROC received voluminous Social Security 
Administration (SSA) records, together with a copy of SSA's 
decision awarding the veteran disability benefits from that 
agency.  These records show that, in April 1999, the SSA 
determined that the veteran was entitled to these benefits 
because he suffered from numerous disabilities, including 
many of those for which service connection has been 
established.

In September 1999, the veteran was afforded another VA Gulf 
War examination.  At the outset of his report, the examiner 
indicated that he had reviewed the claims folder in detail 
and discussed his review of the veteran's pertinent medical 
history.  In addition, he reported that the veteran exhibited 
no respiratory or heart pathology.  He also observed that the 
veteran had had a number of abnormal liver function studies, 
which he said indicated that the veteran had some underlying 
hepatic disease.  

During the examination, the veteran also complained of 
suffering from recurrent skin problems since his service in 
the Gulf.  Subsequent to his physical examination of the 
veteran, the examiner diagnosed the veteran as having a very 
mild perifolliculitis, which he opined, was not related to 
his exposure to hazardous chemicals in the Persian Gulf.  He 
also diagnosed him as having complaints of shortness of 
breath that appeared to be of "emotional origin" rather 
than being "structurally caused" due to actual lung 
pathology; digestive complaints characterized by abnormal 
liver function tests; and a "rather mild perifolliculitis of 
the skin."

In a January 2000 report, Dr. Kitfield indicated that he had 
been treating the veteran for the past couple of years and 
had observed the deterioration of his physical health due to 
multiple problems that he opined had their onset during his 
Persian Gulf War service.  

In addition, a February 2000 systemic illness questionnaire 
completed by the veteran shows that he identified his 
symptoms and characterized their degree of severity.

That same month, the veteran's pertinent medical records were 
reviewed by a VA examiner.  With respect to the prior 
abnormal liver study results, the examiner stated that 
laboratory tests conducted in December 1999 made case for 
focusing on pathology in the liver that had not been done in 
previous studies.  After discussing the results of prior 
studies, the examiner recommended that the veteran undergo a 
liver biopsy to determine whether he had granulomatous 
hepatitis or Nash syndrome (non-alcoholic hepatitis).  As 
such, he said that a further work-up was necessary; however, 
he indicated that he discussed this test with the veteran, 
who informed him that he was not currently willing to undergo 
a biopsy.

Also of record is a February 2000 report, which was prepared 
by another of the veteran's private physicians, Dr. Meryl 
Nass.  At the outset of her report, Dr. Nass observed that 
the veteran had served for approximately two months in a 
helicopter aviation support position in the Persian Gulf.  In 
addition, she reported that the veteran was provided no 
protective gear and that the helicopters were presumably 
exposed to noxious chemical substances.  Dr. Nass further 
cited Styrofoam and shrink wrap.  She also reported that the 
veteran's environmental exposures included tent heaters, oil 
fire smoke, the pyridostigmine bromide (PB) tablets that he 
took, as well as the approximately twenty different 
immunizations that he received at Fort Devens, Massachusetts.  
In addition, Dr. Nass noted that the veteran reported having 
various gastrointestinal and respiratory problems.  

After discussing her review of the veteran's medical records, 
Dr. Nass reported that they revealed that the veteran had "a 
classic symptom pattern for Gulf War Illness.  She added that 
the veteran also had fairly classic symptoms of autonomic 
dysfunction, with problems with vascular tone, intestinal 
motility, and genitourinary function.  Further, Dr. Nass 
stated that the veteran also exhibited symptoms of multiple 
chemical sensitivities, which she reported are found in 
approximately one-third of veterans that have been diagnosed 
as having Gulf War Illness.  In this regard, she reported 
that the veteran

has been "evaluated extensively in the 
past for other etiologies for his 
illness.  He has been worked up with 
liver biopsy and viral titers and is 
negative for viral hepatitis.  He has no 
other viral illness to explain his 
symptoms.  He had low normal thyroid 
studies and was given a trial of 
Levoxyl[,] without benefit.  At the time 
his T4 was 4.4 and TSH [was] 1.9.

Dr. Nass diagnosed the veteran as having Gulf War Illness 
that was "strongly overlapping" with fibromyalgia, chronic 
fatigue and multiple chemical sensitivities.

Thereafter, at the outset of her June 2000 report, Dr. Nass 
indicated that she had treated the veteran since February 
2000 and indicated that he suffered from "a very classic 
case of Gulf War Illness" that met the Keiji Fukuda/Centers 
For Disease Control and Prevention (CDC) definition of Gulf 
War Illness.  In addition, Dr. Nass stated that the veteran 
had numerous exposures in the Gulf that may have contributed 
to his illness, which she identified as shrink wrap for 
helicopters with the use of a propane gun, tent heaters, oil-
fired smoke, PB tablets and approximately twenty immunization 
injections.  Dr. Nass indicated that the veteran's chronic 
liver inflammation was secondary to the veteran's Gulf War 
Illness.

With regard to her professional credentials to offer the 
above diagnoses and etiological opinions, Dr. Nass stated 
that she had testified before several committees in the House 
of Representatives regarding Gulf War Illness and Anthrax 
vaccine, as well as before the Institute of Medicine 
Committee on Gulf War exposure.  She added that she had a 
number of patients who suffered from Gulf War Illness and 
that she was thus very familiar with the syndrome.  Dr. Nass 
also took issue with the idea that because his symptoms had 
been attributed to chronic fatigue syndrome he did not 
satisfy the criteria for an unexplained illness; she said it 
"made no sense" and pointed out that, according to the CDC 
definition of Gulf War Illness, chronic fatigue syndrome was 
a part of Gulf War Illness.

Thereafter, in an August 2000 report, Dr. Kitfield indicated 
that he was treating the veteran on a consistent basis for 
continuing symptoms consistent with his "diagnosed Gulf War 
Syndrome."  Dr. Kitfield noted that the veteran had been 
evaluated by Dr. Nass, who he indicated had more expertise 
that he did in treating patients with Gulf War Syndrome.  He 
added that he concurred with her diagnosis of hepatitis.

Further, in a September 2000 report prepared by Dr. Nass, she 
reiterated that the veteran suffered from chronic fatigue 
syndrome, fibromyalgia and multiple chemical sensitivities.  
In addition, she stated that those three conditions were 
"well known to part of a syndrome of Gulf War Illness."  
Dr. Nass added that Dr. Keiji Fukuda of the CDC noted most of 
the symptoms of these conditions in his case definition of 
Gulf War Illness that was published in September 1998.  In 
addition, she reported that rashes, shortness of breath, and 
tremors were common in this syndrome.  

In numerous lay statements submitted by friends, family and 
former service colleagues, the affirmants reported that, 
prior to his service in the Gulf, the veteran was "the 
picture of health and vitality."  The affirmants each 
indicated that, since his return, the veteran was a "totally 
different person."  They reported that there was a marked 
change in the veteran's energy.  In addition, the affirmants 
indicated that his health had greatly deteriorated, that he 
was lethargic, constantly in pain and discomfort, and unable 
to do even routine physical activities or work and care for 
his family; one former service colleague stated he had the 
physical limitations of an 85-year-old.

In addition, in various statements, the veteran argued that 
each of his conditions were related to chemicals, oil fires 
and other environmental factors to which he was exposed 
during his service in the Gulf.  Indeed, he contended that 
they were manifestations of Gulf War Syndrome.  In addition, 
the veteran argued that his degenerative disc disease was due 
to a lack of oxygen and that he suffered from a compromised 
immune system due to environmental pollutants, chemicals and 
other "biologicals."  He also took issue with the notion 
that there was no such entity as Gulf War Syndrome.

As noted in the introduction, in January 2001, the Board 
remanded these claims for further development, which included 
associating outstanding medical and SSA records and reports 
with the claims folder and affording the veteran VA 
examinations to determine the nature and likely etiology of 
any upper gastrointestinal bleed with Mallory-Weiss syndrome; 
duodenitis; hiatal hernia; liver disorder; skin condition; 
respiratory condition; back condition; compromised immune 
system; tremors; and shaking due to chills, which the Board 
noted were each claimed as due to an undiagnosed illness.  In 
doing so, the examiner was instructed to express an opinion 
as to whether it is at least as likely as not that the 
veteran had a current disability manifested by upper 
gastrointestinal bleed with Mallory-Weiss syndrome; 
duodenitis; hiatal hernia; a liver disorder, to include 
hepatitis; a skin condition; a respiratory condition; a back 
condition; a compromised immune system; tremors; and shaking 
due to chills due to an undiagnosed illness.  In addition, if 
any condition claimed as due to undiagnosed or Gulf War 
Syndrome/Gulf War Illness was attributed to a recognized 
diagnosis, the examiner should further comment as to whether 
it was at least as likely as not that that diagnosed 
condition was related to either of the veteran's periods of 
active duty.  In doing so, the examiner was instructed to 
discuss the abnormal findings of liver function tests and 
indicate whether the veteran suffered from hepatitis.  In 
doing so, the examiner was to comment on the numerous 
diagnoses of chronic hepatitis, which have been ascribed to 
the veteran's exposure to environmental toxins while serving 
in the Persian Gulf.

In a March 2001 report, Dr. Nass stated that the veteran had 
a liver disorder of unknown etiology that had been present 
since his return from the Persian Gulf War.  The examiner 
added that he had frequent elevation of liver enzymes and had 
two liver biopsies, both of which were "unrevealing."  Dr. 
Nass opined that the veteran's liver condition was most 
likely due to noxious chemical exposures he faced during the 
Persian Gulf War.  

In addition, in September 2001, the veteran was afforded an 
X-ray study of his low back, which the radiologist reported 
revealed mild degenerative disc disease of the lumbar spine 
with exaggerated lordosis.

Finally, in compliance with the Board's remand instructions, 
in January 2002, the veteran was afforded a comprehensive VA 
examination.  At the outset of his report, the examiner noted 
that he had reviewed the veteran's voluminous medical records 
and discussed in detail several of his conditions.  With 
respect to the veteran's claim regarding service connection 
for a gastrointestinal condition, which includes his claim 
seeking service connection for upper gastrointestinal bleed 
with Mallory Weiss syndrome, the examiner noted that in 1993 
the veteran had upper gastrointestinal bleed and at the time 
was found to have a Mallory Weiss tear and that he was 
definitively diagnosed as having hiatal hernia.  The examiner 
reported that the hiatal hernia diagnosis was well documented 
over the years and that the record showed that he suffered 
from chest pain, reflux symptoms and nausea.  The examination 
revealed that an H. pylori test was negative and he opined 
that the cause of the veteran's upper gastrointestinal bleed 
was hiatal hernia and stress and that there had been no 
recurrence of a Mallory-Weiss tear.

With respect to the veteran's liver claim, the examiner noted 
that the veteran underwent two liver biopsies, both of which 
were reported as normal.  He added that numerous liver 
function tests that were conducted as part of the examination 
were also normal and diagnosed the veteran as having 
intermittent mild elevation of liver enzymes with two prior 
liver biopsies that were negative and no enlargement of the 
liver.

During the examination, the veteran also reported initially 
having skin problems during his period of service in the 
1970s and stated that they had been chronic and recurrent 
since that time.  The examiner reported that there was no 
evidence of a rash at the time of the examination and noted 
the skin findings contained in the September 1999 VA Gulf War 
examination report, which shows that the veteran was 
diagnosed as having a mild perifolliculitis that was probably 
not related to his exposure to hazardous materials while 
serving in the Gulf; however, the examiner declined to 
indicate whether he agreed with the September 1999 examiner's 
assessment as well as whether the veteran's current skin 
condition was related to his complaints and treatment noted 
during service.

With respect to the veteran's respiratory claim, the examiner 
observed that tests performed two years earlier had revealed 
chronic obstructive pulmonary disease (COPD) that was not 
related to Gulf War exposure.

During the examination, the veteran also complained of having 
pain that radiated down his right side.  X-rays revealed mild 
degenerative disc disease with exaggerated lordosis and the 
examiner observed that the veteran had also been diagnosed as 
having herniated nucleus pulposus.  The examination revealed 
that he had marked deconditioning of his low back and legs 
and that straight leg raising was uncomfortable for the 
veteran.  Following his physical examination, the examiner 
opined that it was unlikely that the veteran's low back 
disability was a result of his military service.

Finally, testing conducted in connection with the examination 
was negative for chemical sensitivities or a compromised 
immune system and the examiner concluded that there was no 
evidence of multiple chemical sensitivities or a compromised 
immune system.


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.
What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

A.  Upper gastrointestinal bleed with Mallory Weiss syndrome

A review of the medical evidence dated since the veteran 
filed this claim in June 1994 shows that he does not have an 
upper gastrointestinal bleed with Mallory Weiss syndrome.  In 
noting this, the Board observes that the M&ROC has 
established service connection for diverticulosis, which the 
M&ROC indicated represented a grant of service connection for 
disabilities claimed as bowel disease, colitis, diarrhea, 
rectal bleeding and abdominal pain.  With respect to his 
upper gastrointestinal bleed with Mallory Weiss syndrome, 
however, the May 1996 VA general medical examination report 
shows that it was inactive, i.e., asymptomatic.  Moreover, 
the January 2002 VA examination report, which was performed 
pursuant to the Board's remand to determine whether the 
veteran suffered from this condition and if so, whether it 
was related to his military service, specifically shows that 
he does not suffer from this disorder.

In light of the foregoing, the Board must deny this claim 
because of the absence of any competent medical evidence 
showing that the veteran has upper gastrointestinal bleed 
with Mallory Weiss syndrome, the condition for which he seeks 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this regard, the Board notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. at 494-95.  
Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, there is 
no basis upon which to establish service connection for this 
claimed condition.

B.  Back condition

The medical evidence shows that the veteran clearly suffers 
from back disability.  As such, the resolution of this issue 
turns on whether this condition is related to either of the 
veteran's periods of military service or is secondary to a 
service-connected disability.

The evidence shows that, although the veteran was seen for 
treatment of this condition while in service in the 1970s, he 
reported having no back problems at separation.  Further, the 
record indicates that the veteran suffered an injury to his 
back several years after his discharge in July 1991 from his 
second period of active duty.  In this regard, the Board 
notes that veteran's degenerative disc disease was not 
diagnosed until the late 1990s.  Indeed, in Dr. Kitfield's 
treatment notes, he reported that he began treating the 
veteran for this condition in early 1997 for back pain that 
had its onset approximately one year earlier.  Further, the 
veteran indicated that it was related to a work injury.  
Similarly, in Dr. White's March 1999 report, he stated that 
the veteran's lumbar pain was of recent onset.  Finally, in 
an effort to resolve this question, the veteran's medical 
records were reviewed and he was afforded a physical 
examination in January 2002; however, in the report of that 
examination, the physician opined that it was unlikely that 
the veteran's low back disability was related to his military 
service.

In light of the foregoing, and because there is no medical 
evidence of record relating the veteran's current back 
disability, which has been variously diagnosed as 
degenerative disc disease, herniated nucleus pulposus and 
recurrent lumbosacral strain with discogenic disease, to 
service or to any service-connected condition, service 
connection must be denied.  Finally, because his back 
problems have been related to the diagnosed conditions noted 
above, service connection on the basis that the disorder is 
secondary to undiagnosed illness is not available.  38 C.F.R. 
§ 3.317.

In reaching this conclusion, the Board reiterates that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. at 494-95.  
Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, there is 
no basis upon which to establish service connection for back 
disability.

C.  A liver disorder

A review of the medical evidence has shows that laboratory 
studies have revealed that the veteran's liver function test 
results have often been abnormal.  Further, he has been 
repeatedly diagnosed as having chronic hepatitis.  Moreover, 
numerous physicians, both VA and private, have specifically 
attributed this condition to the veteran's exposure to 
environmental toxins while serving in the Persian Gulf during 
his latter period of service.  In light of the foregoing, 
service connection is warranted for chronic hepatitis.

D.  Respiratory disability

A review of the medical evidence shows that the veteran was 
diagnosed during his initial period of service as having 
sinusitis and hay fever.  Moreover, during the course of this 
appeal, he has repeatedly complained other having shortness 
of breath.  As the January 2002 VA examination report 
reflects, however, the veteran's respiratory condition has 
been diagnosed as COPD, and the examiner opined that it was 
not related to his Gulf War service; he has also been 
diagnosed as having sinusitis.  Because the veteran's 
respiratory pathology has been attributed to known clinical 
diagnoses, i.e., COPD and sinusitis, service connection as 
secondary to undiagnosed illness is not available.  38 C.F.R. 
§ 3.317.  In addition, the VA examiner indicated that the 
condition was not related to his military service.  In light 
of the foregoing, and because there is no medical evidence of 
record relating the veteran's current respiratory disability 
to service, the claim must be denied.

In reaching this conclusion, the Board reiterates that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. at 494-95.  
Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, there is 
no basis upon which to establish service connection for 
respiratory disability.

E.  Compromised immune system

A careful review of the record shows that, consistent with 
the veteran's contentions, Drs. Kitfield and Mehalic have 
diagnosed him as having a compromised immune system as a 
consequence of his exposure to environmental toxins while 
serving in the Persian Gulf.  In the January 2002 VA 
examination report, however, the examiner reported that 
testing revealed no evidence of a compromised immune system.  
The Board concludes that the evidence is at least in 
equipoise and that service connection is thus warranted for a 
compromised immune system.

F.  Tremors

Consistent with the veteran's contentions, in a September 
2000 report, Dr. Nass indicated that tremors were a common 
part of Gulf War Syndrome, which as explained above, the 
Board interprets, given the unique circumstances involved, as 
an opinion indicating that the condition is related to 
undiagnosed illness due to his exposure to environmental 
toxins while serving in the Persian Gulf.  Because there is 
no contradictory medical evidence of record, the Board finds 
that service connection for tremors is warranted.

G.  Shaking due to chills

As noted by the M&ROC in its May 2000 rating action denying 
service connection for this condition, the medical evidence 
shows that it is related to the veteran's now service-
connected chronic fatigue syndrome.  As such, service 
connection for this symptom is warranted.


ORDER

Service connection for upper gastrointestinal bleed with 
Mallory Weiss syndrome is denied.

Service connection for a back condition is denied.

Service connection for chronic hepatitis is granted.

Service connection for a respiratory condition is denied.

Service connection for a compromised immune system is 
granted.

Service connection for tremors is granted.

Service connection for shaking due to chills is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

